                            IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                     CHARLOTTE DIVISON
                                  Civil Action No.: 3:17-CV-00652


 SNYDER’S-LANCE, INC. and PRINCETON
 VANGUARD, LLC,

                             Plaintiffs,                EXPERT REPORT AND DECLARATION
                                                            OF PROFESSOR ISABELLA
       v.                                                        CUNNINGHAM

 FRITO-LAY NORTH AMERICA, INC.,                                  INDEX OF APPENDICES

                             Defendant.


Appendix No.            Description

            1.          Consumer Internet Survey (Secondary Meaning) for TEST

            2.          Sample Disposition of Pretzel Crisps Survey among 1,495 Survey Participants
                        who Opened the Internet Survey

            3.          Demographics

            4.          Stimulus = Test

            5.          Dr. Isabella Cunningham – Cases retained as an expert witness since 2009

            6.          Dr. Isabella Cunningham CV




01313-001/00172698-1
      Case 3:17-cv-00652-KDB-DSC Document 71-10 Filed 06/14/19 Page 1 of 1
